The final paragraph of the charge given to the jury by the court is as follows: "The Court charges you, gentlemen *Page 154 
of the jury, that you are trying only the damage that the evidence in this case shows was inflicted by the defendant in this case. You are not to take into consideration any damage which was done, if you find any damage was done, by any other person, in your consideration of the case. The damage that has been done by the defendant in this case and no other is for you to consider and if you find from the evidence that the defendant in this case has damaged the plaintiffs' property and the evidence has established the amount of that damage, you should find that without any reference to any damage which might have been done by any other person or corporation."
It seems to me that the charge is not so defective as to require a reversal of the judgment upon the grounds stated in the opinion.